Case 2:18-cr-00136-TLN Document 84 Filed 07/20/21 Page 1 of 3




                                                   ORDER
Case 2:18-cr-00136-TLN Document 84 Filed 07/20/21 Page 2 of 3
              Case 2:18-cr-00136-TLN Document 84 Filed 07/20/21 Page 3 of 3


 1   IT IS SO STIPLATED.
 2
 3
     Dated: July 15, 2021                   /s/ CAMERON L. DESMOND
 4                                          CAMERON L. DESMOND
 5                                          Assistant United States Attorney

 6
     Dated: July 15, 2021                   /s/ ANTHONY P. CAPOZZI
 7                                          ANTHONY P. CAPOZZI, Attorney for
 8                                          Alfredo Sanchez

 9
10
11                                 FINDINGS AND ORDER

12
13
               IT IS FOUND AND ORDERED this 15th day of July, 2021.
14
15
16
17
18                                                          Troy L. Nunley
19                                                          United States District Judge

20
21
22
23
24
25
26
27
28
                                               3
